Citation Nr: 1104969	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a traumatic brain 
injury, claimed as residuals of a head injury.

2.  Entitlement to service connection for nerve damage.

3.  Entitlement to service connection for type 2 diabetes 
mellitus.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for psoriasis.

6.  Entitlement to service connection for facial acne.

7.  Entitlement to service connection for a respiratory disorder 
claimed as a breathing condition.

8.  Basic eligibility to Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.
ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1958 to May 1960. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for (1) a traumatic brain injury 
(TBI), claimed as residuals of a head injury; (2) claimed nerve 
damage; (3) type 2 diabetes mellitus; (4) hypothyroidism; (5) 
psoriasis; (6) facial acne; and (7) a respiratory disorder 
claimed as a breathing condition, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran served on active duty from April 21, 1958, to May 2, 
1960, which was not during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  VCAA and its implementing regulations include, 
upon the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a claimant 
of the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

However, in cases where the law, and not the evidence, is 
dispositive, the VCAA is not for application.  Mason v. Principi, 
16 Vet. App. 129 (2002); VAOPGCPREC 2-2004.  In the present case, 
the sole issue is whether the Veteran's service meets the basic 
criteria for eligibility to nonservice-connected pension benefits 
as a matter of law- indeed, no material facts are in dispute.  
Because the law and not the evidence is dispositive, the VCAA 
does not apply to this appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice not required where there 
is no reasonable possibility that additional development will aid 
the appellant).

II.  Analysis

The Veteran contends that he is entitled to nonservice-connected 
pension benefits.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002 38 C.F.R. §§ 3.1, 3.6 (2010).  The 
term "veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).

Basic eligibility for pension benefits exists when a claimant had 
either (1) active service of 90 days or more during a period of 
war; (2) active service during a period of war and was discharged 
or released from such service for a disability adjudged service-
connected or, at the time of discharge, had such a service-
connected disability shown by official service records, which in 
medical judgment would have justified a discharge for disability; 
(3) served for a period of 90 consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).  

The Board notes that the periods of war for VA pension purposes 
are defined under the provisions of 38 C.F.R. § 3.2.  Pertinent 
in this appeal, the periods of war include the Korean conflict 
from June 27, 1950, through January 31, 1955, inclusive; the 
Vietnam era, for the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, in the case of a veteran who 
served in the Republic of Vietnam during that period, and the 
period beginning on August 5, 1964, and ending on May 7, 1975, 
inclusive, in all other cases; and the Persian Gulf War, from 
August 2, 1990, through a date to be prescribed by Presidential 
proclamation or law. 

In the present case, the Veteran's DD Form 214 shows that he 
entered service on April 21, 1958.  He separated from service on 
May 2, 1960.  

In other words, the Veteran entered service after January 31, 
1955, which was the end of the Korean Conflict, but before August 
5, 1964, which was the beginning of the Vietnam era for 
individuals such as the present Veteran, who did not serve in the 
Republic of Vietnam.  Thus, he did not have service during a 
period of war, as defined in 38 C.F.R. § 3.2.  

The Veteran wrote in June 2010 that he served in the Panama 
invasion, which he characterized as a "scenario of war."  Later, 
in a statement received by VA in August 2010, he wrote that he 
underwent training in the jungles of Panama.  His service 
treatment records reveal that he underwent treatment at Fort 
Gulick, Canal Zone, in Panama, for various complaints, which is 
consistent with his assertion that he had training in Panama.  

His service in Panama, however, does not constitute service 
during a period of war.  First, the Board takes judicial notice 
that the United States invaded Panama in December 1989.  The 
Veteran's official service department records show that his 
active duty service ended in April 1958.  The Board is bound by 
the periods of service shown on the Veteran's DD Form 214.  See 
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Thus, it is implausible that the Veteran served on 
active duty during the 1989 Panama invasion.  

Otherwise, the periods of war as defined in 38 C.F.R. § 3.2, do 
not include any U.S. military involvement in Panama during the 
Veteran's active duty.  He may feel that his service there 
represents a "scenario of war," but such service does not qualify 
as a period of war as defined in 38 C.F.R. § 3.2, for purposes of 
VA nonservice-connected pension benefits.  

As the Veteran is not shown to have served on active duty during 
a period of war, the basic requirements for entitlement to 
nonservice-connected disability pension benefits have not been 
met, and the claim is denied.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.6 (2010).  In cases such as this, where the 
law is dispositive, the claim is denied because of the absence of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to basic eligibility for nonservice-connected pension 
benefits is denied.  



REMAND

Upon review, the Board finds that the claims of service 
connection for (1) a traumatic brain injury (TBI), claimed as 
residuals of a head injury; (2) claimed nerve damage; (3) type 2 
diabetes mellitus; (4) hypothyroidism; (5) psoriasis; (6) facial 
acne; and (7) a respiratory disorder claimed as a breathing 
condition, must be remanded for further action.

As an initial matter, the scope of a claim should be construed 
based on the reasonable expectations of a non-expert, self-
represented claimant, and the evidence developed during the 
claims process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all the 
information he submits or VA obtains in support of the claim.  
Therefore, if a Veteran claims service connection for a specific 
disorder, any disorder reasonably encompassed by the Veteran's 
claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  

Here, with regard to the issue of service connection for nerve 
damage, the Veteran wrote in his original claim, received in 
August 2008, that he had "nerve damage/condition (due to 
radiation Fort Jackson)."  In November 2008, he submitted further 
correspondence noting treatment, including medication, for 
"nerves" and a "Nerves condition."  Also in November 2008, he 
wrote that he was standing around a tree at Fort Jackson during 
training in the summer of 1959, when an electric storm involving 
lightning hit him; the radiation affected him.  Then, in December 
2008, he wrote that he had a "sickness in . . . nerves system."  
Also of note, he wrote in his June 2010 notice of disagreement 
(NOD), that he had "nerve damage" caused by racism during his 
service.  His VA outpatient treatment records, including in April 
2006, indicate that he underwent evaluation for psychiatric 
complaints.  

In light of this evidence, the Board finds that the scope of the 
Veteran's claim for "nerve damage" reasonably encompasses a claim 
of service connection for a neurological disorder and a 
psychiatric disorder, including, but not limited to, 
posttraumatic stress disorder (PTSD).  His claim, by comparison, 
does not encompass that of service connection for residuals of 
ionizing radiation, as defined in 38 C.F.R. §§ 3.309(d), 3.311.  
Rather, he is characterizing his claimed lightning strike as 
radiation, which is different from exposure to ionizing 
radiation.  

The claims of service connection for nerve damage, type 2 
diabetes mellitus, and hypothyroidism, require further 
evidentiary development.  The Veteran, as indicated, claims that 
these disabilities were caused by a lightning strike during 
service.  He specified in a November 2008 statement that he and 
eleven other soldiers were standing around a tree that was hit by 
lightning.  In an August 2008 statement, he wrote that this 
occurred during the summer of 1959.  

The RO did not attempt to contact the United States Joint 
Services Records Research Center (JSRRC) or otherwise undertake 
any effort to attempt to confirm this event.  The Board finds 
that such development is necessary.  38 C.F.R. § 3.159.  

If the RO confirms the claimed lightning strike, the Veteran 
should be afforded a VA examination to determine whether he at 
least as likely as not has a current disability manifested by 
nerve damage (including a neurological and/or psychiatric 
disorder), type 2 diabetes mellitus, and/or hypothyroidism due to 
the lightning strike.  

With regard to the claims of service connection for a TBI, 
psoriasis, facial acne, and a respiratory disorder, the RO denied 
the claims in the August 2009 rating decision on appeal.  the 
Veteran submitted an NOD, received by the RO in June 2010, in 
which he wrote "I don't agree with your decision."  Elsewhere in 
that communication, he offered arguments on several specific 
claims (nonservice-connected pension, type 2 diabetes mellitus, 
hypothyroidism, and claimed nerve damage).  Yet, he did not limit 
the scope of his disagreement to only those claims.  

The RO issued a statement of the case (SOC) in August 2010, which 
addressed only the issues of service connection for (1) type 2 
diabetes mellitus, (2) hypothyroidism, and (3) claimed nerve 
damage, and (4) entitlement to nonservice-connected pension 
benefits.  The RO did not issue an SOC addressing the remaining 
claims with which he expressed disagreement in June 2010.  

Where, like here, a veteran has filed an NOD, but there is no SOC 
on file for the issues identified in the NOD, the Board must 
remand, not refer, the issues to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).   
Thus, the Board must remand the issues to the RO for the issuance 
of an SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO must take the appropriate steps to 
issue the Veteran a statement of the case 
(SOC) addressing the issues of service 
connection for (1) a traumatic brain injury 
(TBI), claimed as residuals of a head injury; 
(2) psoriasis; (3) facial acne; and (4) a 
respiratory disorder claimed as a breathing 
condition.  This issuance must include all 
relevant laws and regulations, and a complete 
description of the Veteran's rights and 
responsibilities in perfecting an appeal in 
these matters.  Thereafter, if the Veteran 
files a timely substantive appeal (VA Form 9) 
on any of the remanded issues, the RO should 
undertake any indicated development and 
adjudicate the claim(s) in light of the 
entire evidentiary record, and then issue a 
supplemental statement of the case (SSOC), if 
appropriate.  

2.  The RO should also send the Veteran a 
letter advising him of the information and 
evidence necessary to substantiate the 
remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 
473 (2006).  The letter should particularly 
notify the Veteran of the provisions of 38 
C.F.R. § 3.304(f), regarding claims of 
service connection for PTSD.  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all health 
care providers who may have additional 
records pertinent to the remanded claims of 
service connection for type 2 diabetes 
mellitus, hypothyroidism, and claimed nerve 
damage.   

3.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran, 
if not already associated with the claims 
file.  The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  

4.  Additionally, the RO should prepare a 
summary of the Veteran's claimed incident 
involving a lightning strike.  This summary 
and all associated documents should be sent 
to the U.S. Army, Joint Services Records 
Research Center (JSRRC), the National 
Personnel Records Center (NPRC), National 
Archives and Records Administration (NARA), 
or other appropriate source, to attempt to 
corroborate the claimed lightning strike.  
The RO must make as many requests as are 
necessary to attempt to corroborate the 
claimed event.  

5.  All records obtained must be associated 
with the claims file.  Further, all attempts 
to procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts, consistent with the 
provisions of consistent with 38 C.F.R. § 
3.59(e)(1), in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

6.  After completing all of the above-
requested development, the RO should review 
the entire record and undertake any further 
development warranted.  Then, if and only if, 
the Veteran's claimed lightning strike has 
been corroborated, the RO/AMC should schedule 
him for an appropriate VA examination(s) to 
determine whether he has a claimed disability 
caused by a lightning strike during service.  
The entire claims file, including a copy of 
this remand, must be made available to the 
examiner(s) for review.  

Accordingly, the examiner(s) is asked to 
review the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  Then, based on the 
record review and examination results, the 
examiner should provide a current diagnosis 
and specifically indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran has a current disorder, to include a 
neurological disorder, a psychiatric disorder, 
type 2 diabetes mellitus, and/or 
hypothyroidism, that had its onset during his 
active service, became manifest within a one-
year period following his service separation, 
or is otherwise etiologically related to his 
active service.  

In making this determination, the examiner is 
asked to address and discuss the Veteran's 
assertions that his current disabilities were 
caused by a lightning strike during service.

The examiner(s) should prepare a report 
setting forth all examination findings, along 
with a complete rationale for all opinions 
and conclusions reached.  It is imperative 
that the examiner(s) offer a detailed 
analysis for all conclusions and opinions 
reached supported by specific references to 
the Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions.

7.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims of 
service connection for nerve damage, type 2 
diabetes mellitus, and hypothyroidism, in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


